Case 19-70052-grs   Doc 118   Filed 01/27/20 Entered 01/27/20 12:04:15   Desc Main
                              Document     Page 1 of 8
Case 19-70052-grs   Doc 118   Filed 01/27/20 Entered 01/27/20 12:04:15   Desc Main
                              Document     Page 2 of 8
Case 19-70052-grs   Doc 118   Filed 01/27/20 Entered 01/27/20 12:04:15   Desc Main
                              Document     Page 3 of 8
Case 19-70052-grs   Doc 118   Filed 01/27/20 Entered 01/27/20 12:04:15   Desc Main
                              Document     Page 4 of 8
Case 19-70052-grs   Doc 118   Filed 01/27/20 Entered 01/27/20 12:04:15   Desc Main
                              Document     Page 5 of 8
Case 19-70052-grs   Doc 118   Filed 01/27/20 Entered 01/27/20 12:04:15   Desc Main
                              Document     Page 6 of 8
Case 19-70052-grs   Doc 118   Filed 01/27/20 Entered 01/27/20 12:04:15   Desc Main
                              Document     Page 7 of 8
Case 19-70052-grs   Doc 118   Filed 01/27/20 Entered 01/27/20 12:04:15   Desc Main
                              Document     Page 8 of 8
